Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group II, claims 1-8 in the reply filed on March 03rd, 2021 is acknowledged. Non-elected invention of Group I, claims 9-11 have been cancelled.  New Claims 12-26 have been added.
Action on merits of Group II, claims 1-8 and 12-26 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 02nd, 2019 has been considered by the examiner.

Drawings
The drawings filed on 10/02/2019 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3, 6, 12, 14-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2011/0147892, hereinafter as Chiu ‘892) in view of Cook (US Patent No. 4887144, hereinafter as Cook ‘144).
Regarding Claim 1, Chiu ‘892 teaches a method of manufacturing a bipolar transistor, comprising: 
forming a first cavity in a semiconductor substrate (Fig. 3, (501); [0018]); 

filling the first cavity with an insulating material (Fig. 5, (503); [0028]) to form an insulating trench over the semiconductor material layer; 
diffusing dopants (see para. [0028]) from the semiconductor material layer into the semiconductor substrate to form a semiconductor region that is gradually doped, said semiconductor region forming a first portion of a collector.
Thus, Chiu ‘892 is shown to teach all the features of the claim with the exception of explicitly the limitation: “forming a second portion of the collector from semiconductor material which crosses through the insulating trench and the first semiconductor material layer, wherein a bottom of the second portion of the collector is in physical contact with a top of the semiconductor region for the first portion of the collector”.  
However, Cook ‘144 teaches forming a second portion of the collector (Fig. 4, (50); col. 5, lines 25-30) from semiconductor material which crosses through the insulating layer (Fig. 4, (54); col. 5, lines 25-30) and the first semiconductor material layer, wherein a bottom of the second portion of the collector is in physical contact with a top of the semiconductor region (48; col. 5, lines 25-30) for the first portion of the collector.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chiu ‘892 by forming a second portion of the collector from semiconductor material which crosses through the insulating trench and the first semiconductor material layer, wherein a bottom of the second portion of the collector is in physical contact with a top of the semiconductor region for the first portion of the collector in 
Furthermore, it has been held to be within the general skill of a worker in the art to form a semiconductor region that is gradually doped on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 12, Chiu ‘892 teaches a method of manufacturing a bipolar transistor, comprising: 
forming a first cavity in a semiconductor substrate (Fig. 3, 501); [0018]); 
depositing a semiconductor material layer (502; [0019]) in the first cavity;
filling the first cavity with an insulating material (Fig. 5, (503); [0028]) to form an insulating trench over the semiconductor material layer; 
diffusing dopants (see para. [0028]) from the semiconductor material layer into the semiconductor substrate to form a first portion of a collector.
Thus, Chiu ‘892 is shown to teach all the features of the claim with the exception of explicitly the limitation: “filling the first cavity with an insulating material; and forming a second portion of the collector from semiconductor material which extends through the insulating material to contact a top of the first portion of the collector”.    
However, Cook ‘144 teaches filling the first cavity with an insulating material (see Fig. 2); a second portion of the collector (Fig. 4, (50); col. 5, lines 25-30) from semiconductor material which extends through the insulating material to contact a top of the first portion of the collector (48; col. 5, lines 25-30)).  


Regarding Claims 3 and 14, Cook ‘144 teaches forming a second cavity by etching that extends to cross through the insulating trench (see Fig. 2); and filling the second cavity with the semiconductor material (50) for the second portion of the collector.  

Regarding Claims 6 and 17, Cook ‘144 teaches etching an opening which extends through the insulating trench (Fig. 3, (52/54); col. 5, lines 27-32); and filling the opening with the semiconductor material (50; see abstract) forming the second portion of the collector.  

Regarding Claim 15, Chiu ‘892 teaches the diffusing dopants (see Fig. 5, para. [0028]) is performed before forming the second cavity.  

Claims 2, 4-5, 7-8, 13, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu ‘892 and Cook ‘144 as applied to claim 1 above, and further in view of Gauthier (US Patent No. 10,224,423, hereinafter as Gaut ‘423).
Regarding Claims 2 and 13, Chiu ‘892 and Cook ‘144 are shown to teach all the features of the claim with the exception of explicitly the limitation: “etching the semiconductor material 
However, Gaut ‘423 teaches etching (see Fig. 2) the semiconductor material layer; and forming a first air pocket (126; see col. 4, lines 4-10) between the second portion of the collector (125) and a region of the semiconductor material layer (109).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chiu ‘892 and Cook ‘144 by etching the semiconductor material layer; and forming a first air pocket between the second portion of the collector and a region of the semiconductor material layer in order to form an air spacer between the second portion of the collector and a region of the semiconductor material layer (see col. 4, lines 4-10) as suggested by Gaut ‘423.

Regarding Claim 4, Gaut ‘423 teaches forming of the first portion of the collector (105) is performed before the etching of the second cavity (Fig. 2, (121); col. 4, lines 1-15).  

Regarding Claims 5 and 16, Gaut ‘423 teaches forming a conduction element (109; col. 3, lines 25-30) over the insulating trench; etching the conduction element (see col. 4; lines 1-15); and forming a second air pocket (126) between the second portion (125) of the collector and the conduction element (109).  

Regarding Claims 7 and 18, Gaut ‘423 teaches removing (see Fig. 2; col. 3, lines 46-51) a portion of the semiconductor material layer extending underneath the insulating trench.  It would 

Regarding Claims 8 and 19, Gaut ‘423 teaches filling the opening (see Fig. 3).  
Thus, Chiu ‘892, Cook ‘144 and Gaut ‘423 are shown to teach all the features of the claim with the exception of explicitly the limitation: “does not fill a region where the removed portion of the semiconductor material layer extending underneath the insulating trench was located”.
However, it has been held to be within the general skill of a worker in the art to have a region which does not fill where the removed portion of the semiconductor material layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2011/0147892, hereinafter as Chiu ‘892) in view of Gauthier (US Patent No. 10,224,423, hereinafter as Gaut ‘423).
Regarding Claim 20, Chiu ‘892 teaches a method of manufacturing a bipolar transistor, comprising: 
forming a collector of said bipolar transistor by: forming a first layer doped (Fig. 3, (502); [0019]) in a substantially homogeneous manner at a bottom of a cavity provided in a substrate (Fig. 3, (501); [0018]); and 
forming a second layer gradually doped by diffusion of dopants (see para. [0028]) of the first layer into the substrate to produce a first portion of the collector; 

However, Gaut’ 423 teaches removing at least a part of the first layer to form an opening extending through the first layer (Fig. 2, (109); col. 3, lines 20-30) to expose a top of the second layer (105); and placing a second portion of the collector (Fig. 3, (125); col. 3, lines 52-65) in said opening in contact with the top of the second layer.  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chiu ‘892 by removing at least a part of the first layer to form an opening extending through the first layer to expose a top of the second layer; and placing a second portion of the collector in said opening in contact with the top of the second layer in order to form a transistor collector region (see col. 3, lines 51-65) as suggested by Gaut ‘423.

Regarding Claim 21, Chiu ‘892 teaches filling the cavity with an insulating material (503; [0018]) to produce an insulating trench.  

Regarding Claim 22, Chiu ‘892 teaches an insulating trench (503; [0018]). 
Gaut ‘423 teaches second portion of the collector (125) to pass through the insulating layers (107/113/115/117).


 Gaut ‘423 teaches removing (see Fig. 2; col. 3, lines 46-51) the part of the first layer (109) is performed after forming the insulating material. 

Regarding Claim 24, Gaut ‘423 teaches removing at least a part of the first layer (109).
Furthermore, it has been held to be within the general skill of a worker in the art to completely removing the first layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 25, Gaut ‘423 teaches forming air pockets (126) at locations where said at least a part of the first layer is removed (see Fig. 3).  

Regarding Claim 26, Gaut ‘423 teaches implanting (see col. 3, col. 60-65) dopants in regions that are in contact with the second layer.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Chevalier et al. (US 2017/0236923 A1)			
Suzuki (US 2015/0303189 A1)
Chen et al. (US 2012/0181579 A1)		

Honda (US 5596221)		
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829